ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Parsons Constructors & Fabricators, Inc.          )   ASBCA No. 58910
                                                  )
Under Contract No. DAAA09-99-C-0016 et al.        )

APPEARANCE FOR THE APPELLANT:                         Kevin J. Slattum, Esq.
                                                       Pillsbury Winthrop Shaw Pittman LLP
                                                       Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 November 2016



                                           /
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58910, Appeal of Parsons Constructors
& Fabricators, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals